DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:  “coir” should read --core--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 1,709,786 (Gibbs) in view of U.S. Patent Application Publication No. 2004/0263307 (Christopherson et al.).
	Regarding claim 1, Gibbs teaches an electromagnetic coil system (page 1, lines 1-3; Figure 1), comprising: a core (Figure 3, core member, 3) having a longitudinal axis along a length of the core (3) (page 1, lines 49-63); and an electrically conductive coil (Figure 3, movable secondary coil, 4) wrapped around the core (3) at a wrapping angle that is oblique to the longitudinal axis of the core (3) (page 1, lines 49-63; Figures 1-2). Gibbs is silent on the material forming the core.

Regarding claim 4, Gibbs in view of Christopherson et al. teaches all the limitations of claim 1. Gibbs teaches said electrically conductive coil (4) is configured to modify a stimulation focal spot size of a magnetic field generated by said electromagnetic coil system upon a change of said wrapping angle (Adjustment of the angle of coil 4 results in a change in the generated magnetic field, page 1, lines 49-63 and lines 78-99).
Regarding claim 7, Gibbs teaches an electromagnetic coil system (page 1, lines 1-3; Figure 1), comprising: a core (Figure 3, core member, 3) having a longitudinal axis along a length of the core (3) (page 1, lines 49-63); and an electrically conductive coil (Figure 3, movable secondary coil, 4) movably mounted on said core (3) to vary a wrapping angle of said coil around said coil (4) to an angle that is oblique to the longitudinal axis of the core (3) (page 1, lines 49-63; Figures 1-2). Gibbs is silent on the material forming the core.

Regarding claim 10, Gibbs in view of Christopherson et al. teaches all the limitations of claim 1. Gibbs teaches said electrically conductive coil (4) is configured to modify a stimulation focal spot size of a magnetic field generated by said electromagnetic coil system upon a change of said wrapping angle (Adjustment of the angle of coil 4 results in a change in the generated magnetic field, page 1, lines 49-63 and lines 78-99).
Regarding claim 13, Gibbs teaches a method for applying magnetic stimulation (magnetic field generated by electromagnetic coil system, page 1, lines 1-17, lines 49-85), comprising: providing an electromagnetic coil system comprising: a core (Figure 3, core member, 3) having a longitudinal axis along a length of the magnetic core (3) (page 1, lines 49-63); and an electrically conductive coil (Figure 3, movable secondary coil, 4) wrapped around the core (3) at a wrapping angle that is oblique to the longitudinal axis of the core (3); and modifying said wrapping angle to modify a stimulation focal spot size of a magnetic field generated by said electromagnetic coil Figures 1-2). When reading the preamble in the context of the entire claim, the recitation “for applying magnetic stimulation” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Gibbs is silent on the material forming the core.
However, Christopherson et al. teaches an electromagnetic coil system and method of applying magnetic stimulation (abstract), comprising: a magnetic core having a longitudinal axis along a length of the magnetic core (soft iron core, [0004]-[0008]); and an electrically conductive coil wrapped around the magnetic core (wire wrapped around core, [0004]-[0008]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the core of Gibbs from iron as taught by Christopherson et al., because Christopherson et al. teaches forming a core of an electromagnet from a material such as iron increases the inductance of the coil as iron “has a high magnetic permeability” ([0007]).
Regarding claims 2, 3, 8, 9, 14, and 15, Gibbs in view of Christopherson et al. teaches all the limitations of claim 1, 7, and 13. Gibbs teaches the wrapping angle is adjustable to an angle between 0° and less than 90° from a line that is perpendicular to the longitudinal axis of the magnetic core (col. 1, lines 35-41; see Figures 1-2), but does not expressly quantify the angle range. Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary 
	 Regarding claims 5, 6, 11, 12, 16, and 17, Gibbs in view of Christopherson et al. teaches all the limitations of claims 1, 7, or 13. The modified system of Gibbs and Christopherson et al. teaches the magnetic core comprises an iron core (see discussion for claim 1; Christopherson, [0006]-[0007]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication No. 2019/0255346 (Ghiron) teaches an electromagnetic coil system comprising a magnetic core and an electrically conductive coil movably mounted on said magnetic core to vary a wrapping angle of the coil around the core (abstract; [0104]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARRIE R DORNA/Primary Examiner, Art Unit 3791